Citation Nr: 0306968	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  94-49 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability evaluation for 
bronchitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and a friend


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  The veteran's case was remanded to the 
RO for additional development in June 1999.  The case is 
again before the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran's service-connected bronchitis is not 
manifested by a severe cough, dyspnea on slight exertion, and 
pulmonary function tests indicative of severe ventilatory 
impairment.  

2.  On the basis of pulmonary function tests of record from 
May 1997, August 1998, August 1999, and June 2002, the 
veteran's service-connected bronchitis is not so disabling as 
to be manifested by findings more closely analogous to Forced 
Expiratory Volume in one second (FEV-1) of 40 to 55 percent 
predicted, FEV-1/Forced Vital Capacity (FVC) 40 to 55 percent 
predicted, or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath method (DLCO (SB)) of 40-55 
percent of the predicted value, or maximum oxygen consumption 
of 15 to 20 milliliters/kilogram/minute (with 
cardiorespiratory limit).


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bronchitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6600 (1996); 
38 C.F.R. § 4.97, Diagnostic Code 6600 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran was originally granted service connection for 
chronic bronchitis in November 1974.  He was assigned a 
noncompensable disability evaluation at that time.

The veteran submitted a claim for an increased rating in 
April 1993.  The veteran was afforded a VA examination in 
August 1993.  The veteran gave a history of bronchitis on an 
"off and on" basis.  He received treatment for allergies.  
He said it was worse in summer months.  The veteran said he 
was "ok" if he was not around dust.  The veteran's lungs 
were clear on examination.  The examiner stated that there 
was current evidence of bronchitis.  

The veteran's claim was denied in November 1993.  

The veteran submitted his current claim in June 1994.  The RO 
initially denied the claim in September 1994 because the 
veteran had not presented any new and material evidence since 
the November 1993 denial.  The veteran submitted his notice 
of disagreement in October 1994.  

The veteran, his wife and a family friend testified at a 
hearing at the RO in June 1995.  The hearing was to address 
the veteran's claim for an increased rating for his 
bronchitis and for service connection for a back disability.  
The veteran testified that he had had a pulmonary function 
test (PFT) in August 1993.  He said he that he had a 
productive cough.  He indicated that he experienced wheezing 
whenever he lay down.  At times he would produce enough 
phlegm that it would gag him and he would have to remove his 
dentures.  He experienced the coughing daily.  He 
occasionally used an inhaler for relief.  He was never 
provided with oxygen for his symptoms.  The veteran said that 
he would walk because of his nerves.  He might have to stop 
and rest if he was walking uphill.  The veteran and his wife 
testified about how he was limited in his work in their 
garden.  Dusty conditions or mowed grass affected him.  

The veteran submitted private treatment records from J. H. 
Smith, M.D., for the period from March 1980 to September 
1993.  The records from 1992 and forward do not relate to any 
treatment for bronchitis.

VA medical records were associated with the claims folder in 
July 1995.  The records do not reflect any treatment for the 
veteran's service-connected bronchitis.  They do show several 
diagnoses of chronic obstructive pulmonary disorder (COPD).  

The veteran was afforded a VA respiratory examination in July 
1995.  The veteran said that dust and weeds caused increased 
symptoms with a productive cough.  He felt that he would have 
approximately half of a cup of sputum or more, especially if 
he was around dust.  The veteran said he was started on 
inhalers in the last year and they had helped.  The examiner 
reported that physical examination showed no evidence of cor 
pulmonale, clubbing or cyanosis.  The veteran did have a 
productive cough.  The veteran reported no dyspnea on 
exertion, or at rest.  The examiner said that there was no 
indication of any present disease.  A chest x-ray was 
interpreted to show no active infiltrates or acute process.  
The examiner noted that a PFT was interpreted as suggestive 
of restrictive lung disease and no obstruction.

The veteran submitted a statement in December 1995 that he 
had no additional evidence to submit in support of his claim.

The veteran submitted a copy of a disability decision from 
the Social Security Administration (SSA) in April 1996.  The 
decision, also dated in April 1996, found the veteran to be 
disabled from February 1996.  The veteran's service-connected 
bronchitis was not one of the disabilities listed in the 
decision.

The veteran was afforded a VA respiratory examination in May 
1997.  The veteran was noted to smoke 11/2 - 2 packs of 
cigarettes per day.  The veteran related that he was not 
"breathing that bad" at the time of the examination and 
used an inhaler for his attacks.  The veteran said that damp 
weather was usually worse for him.  The examiner reported 
that the veteran was not asthmatic and there was no evidence 
of cyanosis or clubbing.  The examiner also said that there 
was no productive cough.  The veteran was noted to have 
dyspnea on exertion after walking approximately 70 feet or 
when climbing a flight of stairs.  The veteran also had 
evidence of crackles, wheezes and some bronchial sounds in 
the right lung.  There were decreased breath sounds at the 
base of both lungs.  The examiner noted that a chest x-ray 
was normal and that a PFT was done and the results were 
forwarded.

The results of a May 1997 PFT were associated with the claims 
folder in October 1997.  The FEV-1 value was 2.68 and the FVC 
value was 3.79.  The FEV-1/FVC ratio was 70 percent.

The RO increased the veteran's disability rating to 30 
percent by way of a rating decision dated in October 1997.  
The basis for the increase was the results of the latest PFT.  

The Board remanded the case in February 1998.  The remand 
noted that the regulations used to evaluate respiratory 
disorders were amended in October 1996.  The Board noted that 
the new regulations provided for rating respiratory 
disabilities through the use of PFTs.  In that regard the 
Board noted that the May 1997 VA examination had not 
reconciled the results of the PFT with the examination 
findings.  The Board further noted that the new regulations 
provided for evaluation of disabilities on the basis of any 
one of several PFT results.  Specifically, DLCO (SB) was 
noted as one result that was not provided on the reports of 
record.

The RO wrote to the veteran in April 1998 and requested that 
he identify any sources of treatment and provide the 
necessary authorizations if he wanted VA to obtain any 
records on his behalf.  

The veteran responded in May 1998 that he had no additional 
evidence to submit.

The veteran was provided a VA examination in August 1998, but 
the examination was limited to evaluating the veteran's 
orthopedic complaints.

The veteran underwent a PFT in August 1998.  The post-
bronchodilator results showed a FEV-1 value of 2.68 and a FVC 
value of 3.79.  The FEV-1/FVC ratio was 71 percent.  There 
was no value for DLCO provided.

The veteran was afforded a VA respiratory examination in 
October 1998.  The examiner noted that the veteran reported 
smoking two packs of cigarettes a day.  The veteran related 
that pollen and dust made his symptoms worse.  The veteran 
said that he sometimes would wake up at 3:30 in the morning 
and would feel like he was smothering.  He used an inhaler.  
The veteran reported having a productive cough that produced 
about a tablespoon of clear phlegm per day.  He had not had 
hemoptysis.  There was no evidence of asthma.  The veteran 
said that he could walk a mile before he had to stop and 
rest.  The veteran used an inhaler but did not require 
oxygen.  The veteran said that he required treatment for his 
bronchitis twice a year, with the symptoms worse in winter.  
The examiner reported that there was no evidence of cor 
pulmonale, right ventricular hypertrophy or pulmonary 
hypertension.  The veteran's lungs were reported as clear and 
a chest x-ray was interpreted as normal.  The examiner 
reviewed the results of the August 1997 PFT and said that the 
veteran had mild bronchitis.  He said that the PFT was 
normal.

The veteran submitted an authorization form in January 1999 
and suggested that his SSA disability records could have 
evidence supportive of his claim.  The RO wrote to the 
veteran in April 1999 and informed him that SSA records were 
obtained in April 1996.  The veteran was requested to inform 
the RO if he wanted additional records requested.  The 
veteran responded that same month and said he was referring 
to the same records that were obtained in April 1996.

The Board again remanded the veteran's case in June 1999.  
The Board noted that August 1998 PFT did not include a 
measurement of the DLCO value.

The RO wrote to the veteran in July 1999 and requested that 
he identify any sources of treatment for his bronchitis.  He 
was also asked to provide the necessary authorization for any 
records that he wanted the Board to obtain on his behalf.

The veteran underwent a PFT in August 1999.  The results 
showed a FEV-1 value of 2.39 and a FVC value of 3.31.  The 
FEV-1/FVC ratio was 72 percent.  There was no value for DLCO 
provided.

The veteran was afforded a VA respiratory examination in 
August 1999.  The veteran complained of having a chronic, 
nonproductive cough.  There was no evidence of hemoptysis.  
The veteran said that his symptoms were worse during hot, 
dusty weather.  Dust, pollen and grass seemed to aggravate 
his symptoms.  The veteran said that his wife told him he 
would wheeze at night.  The wheezing did not interfere with 
his sleeping.  The veteran reported he could walk at least 
one mile.  He would use an inhaler on an occasional basis but 
he felt that they did not work.  He continued to smoke a pack 
and a half of cigarettes per day.  The veteran's chest was 
noted to be clear to auscultation and percussion on physical 
examination.  There was no evidence of cyanosis, clubbing or 
edema.  Chest x-ray was normal.  The examiner reviewed the 
results of the August 1999 PFT.  The examiner said that the 
results were consistent with either normal or minimal 
obstructive changes.  The results were essentially unchanged 
from the August 1998 PFT.  The assessment was that the 
veteran's history was consistent with chronic bronchitis.  

VA treatment records were associated with the claims folder 
in October 1999.  The records related to treatment provided 
for follow-up to colon surgery during the period from 
November 1998 to August 1999.  

The RO noted that the PFT did not contain a DLCO measurement 
and scheduled the veteran for another examination in March 
2001.  Evidence of record indicates that the veteran failed 
to report for the scheduled examination.

The veteran's representative submitted a statement in 
November 2001 requesting that the veteran's chronic 
bronchitis be reviewed as he alleged that the disability had 
worsened.  A VA examination was requested.

The RO wrote to the veteran in January 2002 and requested 
that he provide information regarding any treatment he had 
received for his bronchitis.  He was also informed that he 
could request that VA obtain records on his behalf if he 
provided the necessary authorization.  The RO wrote to the 
veteran in June 2002 and noted that he had not responded to 
the January 2002 letter.  The veteran was also informed that 
a VA examination would be scheduled.

The veteran submitted records from Dr. Smith in July 2002.  
The records documented office visits in August 2001 and June 
2002.  The August 2001 entry noted that the veteran 
complained of a productive cough and wheezing.  He was noted 
to smoke a pack of cigarettes a day.  The June 2002 entry 
noted a diagnosis of COPD.  

The veteran was afforded a VA respiratory examination in June 
2002.  The veteran related complaints of a daily cough that 
produced sputum.  He had no hemoptysis.  The veteran said 
that he could not walk up a flight of stairs any more without 
being short of breath.  He was not asthmatic.  The veteran 
used a nasal spray and an inhaler.  He was also noted to 
smoke a pack of cigarettes a day.  The veteran was in no 
acute distress at the time of the physical examination.  His 
lungs were reported to be clear to auscultation and 
percussion.  A chest x-ray was interpreted as normal.  

The veteran also underwent a PFT in conjunction with his 
examination.  The results showed a FEV-1 value of 2.36 and a 
FVC value of 3.31 and a FEV-1/FVC ratio of 71 percent on pre-
bronchodilator readings.  The post-bronchodilator FEV-1 value 
was 2.17 (65 percent of predicted) and the FVC value was 3.00 
with a FEV-1/FVC ratio of 73 percent.  The DLCO value was 
given as 58 percent.  The results were interpreted to show a 
suboptimal effort.  The examiner said that there was a mild 
restrictive pattern with no bronchodilator response.  The 
veteran's diffusing capacity was said to be moderately 
reduced.  

The RO issued a supplemental statement of the case (SSOC) in 
December 2002.  The SSOC stated that the veteran's claim for 
an increased rating for his service-connected bronchitis was 
denied because he failed to report for the March 2001 VA 
examination.  The RO cited to 38 C.F.R. § 3.655 (2002) for 
authority in determining that the veteran's request for an 
increased rating must be denied.  The SSOC went on to analyze 
the accumulated evidence in the alternative and concluded 
that an increased rating was not justified in any event.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2002).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

The Board notes that the regulations used to evaluated 
disabilities of the trachea and bronchi were amended during 
the pendency of the veteran's appeal in October 1996.  See  
61 Fed. Reg. 46,720-46,731 (Sept. 5, 1996).  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the United States 
Court of Appeals for Veterans Claims (Court) held that where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  The RO has reviewed the veteran's 
claim under both the prior and amended regulations.  The 
Board's appellate review will also review the claim under 
both sets of criteria to determine if either version of the 
regulations are more favorable to the veteran's claim.

The veteran's chronic bronchitis is rated under Diagnostic 
Code 6600.  38 C.F.R. § 4.97 (1996).  Under the prior 
regulations for Diagnostic Code 6600, a 30 percent rating is 
provided where the disability is moderately severe with such 
symptoms as persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise, 
rales throughout chest and beginning of chronic airway 
obstruction.  A 60 percent evaluation is for a severe 
disability with symptoms of severe productive cough, and 
dyspnea on slight exertion and pulmonary function tests 
indicate of severe ventilatory impairment.

The evidence of record does not support the grant of an 
increased rating under the prior rating criteria.  The 
veteran's multiple VA examination results, private and VA 
treatment records and testimony of the veteran, his spouse 
and family friend do not show that he suffers from a severe 
disability with the associated symptoms as enumerated in the 
criteria for a 60 percent rating.

The veteran has related at times that he can walk up to a 
mile before having any problems and at other times says he 
cannot walk up a flight of stairs.  In 1995 there was no 
dyspnea on exertion or at rest.  In May 1997 he reported 
dyspnea after walking 70 feet or climbing a flight of stairs.  
Yet, in October 1998 the veteran said he could walk a mile 
before experiencing any problems.  Finally, in June 2002 the 
veteran said that he could not walk up a flight of stairs.  
The results of his PFTs have been consistent since the first 
one of record in this claim in 1995.  The veteran's lung 
disability has been referred to as mild (1995, 1998), normal 
or very early mild obstructive changes (1999), mild 
restrictive pattern with moderate reduction in diffusing 
capacity (2002).  So, while the veteran has expressed 
different subjective claims of dyspnea, there has been no 
real change in the PFT results to reflect a basis for any 
permanent change in the veteran's exertion tolerance.  The 
Board does note that the veteran has said that his symptoms 
would be aggravated from time to time by dust, pollen, grass 
and several other irritants.  However, the PFT results do not 
reflect any substantive change even if the veteran may have 
been experiencing exposure to the irritants.  The veteran 
does have a productive cough that has also remained 
consistent during the pendency of the claim.  The cough has 
never been described as severe by either the veteran or any 
of the several examiners.  Further, no rales have been noted 
on the several examinations.  

The Board also notes that the veteran's SSA disability is 
unrelated to his service-connected bronchitis. 

Under 38 C.F.R. § 4.97 (2002), Diagnostic Code 6600 provides 
that chronic bronchitis shall be rated on the results of 
PFTs.  Under Diagnostic Code 6600, an evaluation of 30 
percent is warranted when PFTs show FEV-1 of 56- to 70-
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56- to 65-percent predicted.  An evaluation of 60 
percent requires that PFTs show FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).

In this case the results of the several PFTs have remained 
consistent within the range contemplated for a 30 percent 
disability rating.  A review of the results of each of the 
tests as reported above does not suggest that the veteran 
satisfies the criteria for a 60 percent rating.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased rating for the veteran's service-connected 
bronchitis.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2001).  The Board notes that 38 C.F.R. § 3.102 was amended 
in August 2001, effective as of November 9, 2000.  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001).  However, the change to 
38 C.F.R. § 3.102 eliminated the reference to submitting 
evidence to establish a well-grounded claim and did not amend 
the provision as it pertains to the weighing of evidence and 
applying reasonable doubt.  Accordingly, the amendment is not 
for application in this case.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  There is no outstanding information or evidence 
needed to substantiate a claim in this case.  The veteran is 
claiming an increased rating for his service-connected 
bronchitis.  His claim has been pending since June 1994.  He 
has been advised of the evidence required to warrant an 
increase under both prior and amended regulations.  The case 
was remanded in February 1998 and June 1999 to provide for 
additional development of evidence to substantiate his claim.  
Additional evidence was obtained, but the veteran's claim 
remained denied.  There is no additional information or 
evidence needed to substantiate and complete his claim.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b) (2002), details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

The veteran was originally granted service connection for 
bronchitis in November 1974.  He submitted his claim for an 
increased rating in June 1994.  His claim was originally 
denied in September 1994.  The veteran testified at a hearing 
in June 1995.  He was afforded a VA examination in July 1995 
to assess his current symptoms but his claim remained denied 
and he was notified of the denial in October 1995.

The veteran was afforded several VA clinical examinations, 
and he underwent a number of PFTs during the course of his 
claim.  He also submitted private records and evidence of 
disability determinations from SSA.

The veteran was issued a statement of the case (SOC) in 
November 1994 that addressed the development of his claim up 
to that point.  The SOC addressed the procedural aspects of 
the case, provided a recitation of the pertinent statutes and 
regulations, and discussed the application of the evidence to 
the case.  The veteran was issued SSOCs in October 1995, 
January 1997, and October 1997 that reviewed the additional 
evidence added to the record.  Further, the January 1997 SSOC 
advised the veteran regarding the change in regulations used 
to evaluate his disability.

The Board remanded his claim in February 1998 in order to 
provide an additional VA examination in keeping with the 
amended regulations.

The RO contacted the veteran in April 1998 and requested that 
he identify sources of treatment and provide the necessary 
authorizations if he wanted the RO to obtain records on his 
behalf.  The veteran responded in May 1998 that he had no 
additional evidence to submit.

The veteran was examined in August and October 1998, 
respectively.  A SSOC was issued in December 1998 that 
addressed the additional evidence.  The veteran's claim 
remained denied under both the prior and amended regulations.

The veteran's case was again remanded in June 1999 in order 
to provide an additional VA examination in keeping with the 
amended regulations.  The RO contacted the veteran in July 
1999 and requested that he identify sources of treatment and 
provide the necessary authorizations if he wanted the RO to 
obtain records on his behalf.

The veteran was issued a SSOC in June 2001 that addressed the 
development of the claim and provided the pertinent statutory 
and regulatory provisions of the VCAA.

The RO wrote to the veteran in January 2002, citing to the 
VCAA, and treated the veteran's November 2001 submission as a 
new claim.  The letter advised the veteran of the evidence 
needed to substantiate his claim for an increased rating.  
The letter also advised the veteran to submit evidence on his 
own, or to identify sources of evidence that he wanted the 
RO's assistance in obtaining.

The RO issued a final SSOC in December 2002.  The SSOC also 
provided the pertinent statutory and regulatory provisions of 
the VCAA.  The SSOC noted that the veteran's claim should be 
denied for his failure to report for a VA examination in 
March 2001; however, the SSOC went on to analyze the 
additional evidence of record and confirmed the continued 
denial of the veteran's claim for an increased rating.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to justify an increased rating.  He was kept 
informed of the evidence developed by VA.  The November 1994 
SOC and October 1995, January 1997, October 1997, December 
1998, June 2001 and December 2002 SSOCs informed the veteran 
as to why the evidence added to the record did not allow for 
the grant of his claim.  In summary, the Board finds that no 
additional notice is required under the provisions of 38 
U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. § 
3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2002).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case VA and private treatment records were obtained 
and associated with the claims folder.  The veteran submitted 
evidence of SSA disability that was unrelated to the issue on 
appeal.  The veteran was afforded multiple VA examinations 
and PFTs to ensure that the record provided adequate evidence 
for rating of his disability under both the prior and amended 
regulations.  The veteran was advised of the types of 
evidence necessary to warrant an increased rating under both 
the prior and amended regulations used to evaluate his 
disability.  The veteran provided testimony on his behalf at 
a hearing at the RO.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  Examinations have 
also been conducted.  The Board is not aware of any 
outstanding evidence.  Therefore, the Board finds that VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  

Thus, VA has satisfied its duties to inform and assist the 
veteran in this case.  Further development of the claim and 
further expending of VA's resources are not warranted.  Cf. 
Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); Dela 
Cruz v. Principi, 15 Vet. App. 145, 149 (2001).




ORDER

An increased evaluation for bronchitis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

